907 F.2d 1139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alfred SHEALEY, Plaintiff-Appellant,v.Gene RAWLINGS;  Andy Lee;  North Carolina Department ofCorrections;  Caledonia Correctional Institution,Defendants-Appellees.
No. 90-6327.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 15, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (C/A No. 89-104)
Alfred Shealey, appellant pro se.
LaVee Hamer Jackson, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Alfred Shealey appeals from the district court's order granting summary judgment to the defendants.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Shealey v. Rawlings, C/A No. 89-104 (E.D.N.C. May 1, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.